Proceeding pursuant to article 78 of the GPLR to review a determination of the State Liquor Authority which cancelled petitioner’s restaurant liquor license for refusal to permit an inspection of its premises by a police officer. The proceeding was transferred to this court for determination by an order of the Supreme Court, Queens County, dated April 1, 1966. Determination modified, on the law and the facts, so as to reduce the penalty from cancellation to a 10-day suspension of petitioner’s license, commencing as of April 25, 1966. As so modified, the determination is confirmed, without costs. In our opinion, the penalty imposed was excessive and on this record a 10-day suspension is the appropriate penalty.
Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, J-J., concur.